                  Case 19-51152-CSS       Doc 22     Filed 05/03/21     Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                   Chapter 7

Xceligent, Inc.                                           Case No. 17-12937 (CSS)

                             Debtor.


Alfred T. Giuliano, Chapter 7 Trustee for the
Bankruptcy Estate of Xceligent, Inc.

                             Plaintiff,
v.                                                       Adv. No.     19-51152

Bisnow LLC

                             Defendant.


                    PLAINTIFF’S REQUEST FOR ENTRY OF DEFAULT

TO:      THE CLERK OF THE UNITED STATES BANKRUPTCY
         COURT FOR THE DISTRICT OF DELAWARE

         Please enter default against Bisnow, LLC (“Defendant”) in the above-captioned action

pursuant to Fed. R. Civ. P. 55(a) and Fed. R. Bankr. P. 7055, for its failure to file an answer to

the Trustee’s complaint in the above-captioned adversary proceeding as set forth in the

Certification of Counsel in Support of Plaintiff’s Request for Default attached hereto as Exhibit

“A” and incorporated herein by reference.

                                                   FLASTER/GREENBERG P.C.


Dated: May 3, 2021                           By: /s/ Damien Nicholas Tancredi
                                                  DAMIEN NICHOLAS TANCREDI, ESQUIRE
                                                  1007 North Orange Street, Suite 400
                                                  Wilmington DE 19803
                                                  (215) 279-9393

                                                   Attorneys for Alfred T Giuliano, Chapter 7 Trustee


8001380 v1
